        

Exhibit 10.4
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
        
AGREEMENT, dated as of February 1, 2012, between Mercer Inc. and/or subsidiaries
thereof (the “Employer”), the parents and affiliates of which comprise Marsh &
McLennan Companies, Inc. (the “Company”), and Julio A. Portalatin, an employee
of the Employer (the “Exective”).


R E C I T A L S:


This Agreement is entered into in consideration of the (a) Executive’s
employment by the Employer in a senior executive position, (b) Executive’s
eligibility for certain bonus compensation of Employer, and (c) Executive’s
access to confidential information and trade secrets belonging to Employer.


NOW, THEREFORE, the Employer and the Executive hereby agree to be bound by this
Non-Competition and Non-Solicitation Agreement, as follows:


1.Confidential Information and Trade Secrets


(a)Executive understands and acknowledges that as an executive of the Company,
Executive will learn or have access to, or may assist in the development of,
highly confidential and sensitive information and trade secrets about the
Company, its operations and its clients, and that providing its clients with
appropriate assurances that their confidences will be protected is crucial to
the Company’s ability to obtain clients, maintain good client relations, and
conform to contractual obligations. Such Confidential Information and Trade
Secrets include but are not limited to: (i) financial and business information
relating to the Company, such as information with respect to costs, commissions,
fees, profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (ii) product and technical information
relating to the Company, such as product formulations, new and innovative
product ideas, methods, procedures, devices, machines, equipment, data
processing programs, software, software codes, computer models, and research and
development projects; (iii) client information, such as the identity of the
Company’s clients, the names of representatives of the Company’s clients
responsible for entering into contracts with the Company, the amounts paid by
such clients to the Company, specific client needs and requirements, specific
client risk characteristics, policy expiration dates, policy terms and
conditions, information regarding the markets or sources with which insurance is
placed, and leads and referrals to prospective clients; (iv) personnel
information, such as the identity and number of the Company’s other employees,
their salaries, bonuses, benefits, skills, qualifications, and abilities; (v)
any and all information in whatever form relating to any client or prospective
client of the Company, including but not limited to, its business, employees,
operations, systems, assets, liabilities, finances, products, and marketing,
selling and operating



--------------------------------------------------------------------------------






Page 2


practices; (vi) any information not included in (i) or (ii) above which
Executive knows or should know is subject to a restriction on disclosure or
which Executive knows or should know is considered by the Company or the
Company's clients or prospective clients to be confidential, sensitive,
proprietary or a trade secret or is not readily available to the public; and
(vii) intellectual property, including inventions and copyrightable works.
Confidential Information and Trade Secrets are not generally known or available
to the general public, but have been developed, compiled or acquired by the
Company at its great effort and expense. Confidential Information and Trade
Secrets can be in any form: oral, written or machine readable, including
electronic files.


(b)Executive acknowledges and agrees that the Company is engaged in a highly
competitive business and that its competitive position depends upon its ability
to maintain the confidentiality of the Confidential Information and Trade
Secrets which were developed, compiled and acquired by the Company at its great
effort and expense. Executive further acknowledges and agrees that any
disclosing, divulging, revealing, or using of any of the Confidential
Information and Trade Secrets, other than in connection with the Company’s
business or as specifically authorized by the Company, will be highly
detrimental to the Company and cause it to suffer serious loss of business and
pecuniary damage.


(c)At all times prior to and following the Executive’s termination of
employment, the Executive shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
subsidiary, including such trade secret or proprietary or confidential
information of any customer or client or other entity to which the Company or
any subsidiary owes an obligation not to disclose such information, which the
Executive acquires during the Executive’s employment with the Company or any
subsidiary, including but not limited to records kept in the ordinary course of
business except: (i) as such disclosure or use may be required or appropriate in
connection with the Executive’s work as an employee of the Company or any
subsidiary; (ii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or any
subsidiary or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order the Executive to divulge, disclose
or make accessible such information; or (iii) as to such confidential
information that becomes generally known to the public or trade without the
Executive’s violation of this Agreement.


(d)Immediately upon the termination of employment with the Company for any
reason, or at any time the Company so requests, Executive will return to the
Company: (i) any originals and all copies of all files, notes, documents, slides
(including transparencies), computer disks, printouts, reports, lists of the
Company’s clients or leads or referrals to prospective clients, and other media
or property in Executive’s possession or control which contain or pertain to
Confidential Information or Trade Secrets; and (ii) all property of the Company,
including but not limited to supplies, keys, access devices, books,
identification cards, computers, telephones and other equipment. Executive
agrees that



--------------------------------------------------------------------------------






Page 3


upon completion of the obligations set forth in this subparagraph and if
requested by the Company, Executive will execute a statement in a form provided
by the Company declaring that he or she has retained no property of the Company
or materials containing Confidential Information nor has he or she supplied the
same to any person, except as required to carry out his or her duties as an
executive of the Company.


2.Non-Competition


(a)    Executive acknowledges and agrees that the Company is engaged in a highly
competitive business and that by virtue of Executive’s position and
responsibilities with the Company and Executive’s access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with the Company will cause it great and irreparable harm.


(b)    Accordingly, both during the Executive’s employment with the Company or
any subsidiary and during the twelve (12) month period following the cessation
of the Executive’s employment with the Company or any subsidiary, whether
voluntarily or involuntarily and for any reason, the Executive shall not,
without the express written consent of the Chief Executive Officer of the
Company, directly or indirectly own, manage, operate or control, or be employed
in a capacity similar to the position(s) held by Executive with the Company by
any company or entity engaged in such segment(s) of the Company’s Business for
which Executive had responsibility or about which Employee had knowledge of or
access to Confidential Information and Trade Secrets while employed by the
Company. For purposes of this Agreement, the Company’s “Business” means the
provision of insurance brokerage and risk management services, human resources
and related financial advice, services and products, and management consulting
services of the type provided by the Company and its subsidiaries and
affiliates. In recognition of the international nature of the Company’s Business
which includes the sale of its products and services globally, this restriction
shall apply in all countries throughout the world where the Company does
business as of the date of termination of the Executive’s employment with the
Company. It is specifically agreed and understood that the Executive’s
acceptance of employment with an insurance or reinsurance carrier following
termination of Executive’s employment with the Company is not prohibited by this
Agreement.


3.Non-Solicitation of Clients


(a)The Executive acknowledges and agrees that solely by reason of employment by
the Company, the Executive has and will come into contact with a significant
number of the Company’s clients and prospective clients and have access to
Confidential Information and Trade Secrets relating thereto, including those
regarding the Company’s clients, prospective clients and related information.


(b)    Consequently, during the twelve (12) month period following the cessation
of the Executive’s employment with the Company or any subsidiary, whether



--------------------------------------------------------------------------------






Page 4


voluntarily or involuntarily and for any reason, the Executive shall not,
without the express written consent of the Chief Executive Officer of the
Company, directly or indirectly: (i) solicit clients of the Company for the
purpose of selling or providing products or services of the type sold or
provided by the Executive while employed by the Company; or (ii) induce clients
or prospective clients of the Company to terminate, cancel, not renew, or not
place business with the Company; or (iii) perform or supervise the performance
of services or provision of products of the type sold or provided by the
Executive while he or she was employed by the Company on behalf of any clients
or prospective clients of the Company. This restriction shall apply only to
those clients or prospective clients of the Company with whom the Executive had
contact or about whom the Executive obtained Confidential Information or Trade
Secrets during the last two (2) years of his or her employment with the Company.
For the purposes of this Section, the term “contact” means interaction between
the Executive and the client which takes place to further the business
relationship, or making (or assisting or supervising the making of) sales to or
performing or providing (or assisting or supervising the performance or
provision of) services or products for the client on behalf of the Company. For
purposes of this Section 2, the term “contact” with respect to a “prospective”
client means interaction between the Executive and a potential client of the
Company which takes place to obtain the business of the potential client on
behalf of the Company.


4.Non-Solicitation of Employees


The Executive acknowledges and agrees that solely as a result of employment with
the Company, and in light of the broad responsibilities of such employment which
include working with other employees of the Company, the Executive has and will
come into contact with and acquire confidential information and trade secrets
regarding the Company’s other employees. Accordingly, during the Executive’s
employment with the Company or any subsidiary and during the twelve (12) month
period following the cessation of the Executive’s employment with the Company or
any subsidiary, whether voluntarily or involuntarily and for any reason, the
Executive shall not, without the express written consent of the Chief Executive
Officer of the Company the Executive shall not, either on the Executive’s own
account or on behalf of any person, company, corporation, or other entity,
directly or indirectly, solicit, or endeavor to cause any employee of the
Company with whom the Executive, during the last two (2) years of his or her
employment with the Company, came into contact for the purpose of soliciting or
servicing business or about whom the Employee obtained confidential information
to leave employment with the Company.


5.Enforcement


(a)    The Executive acknowledges and agrees that the covenants contained in
this Agreement are reasonable and necessary to protect the confidential
information and goodwill of the Company and its subsidiaries. The Executive
further





--------------------------------------------------------------------------------






Page 5


represents that his experience and capabilities are such that the provisions of
this Agreement will not prevent him from earning a livelihood.


(b)    The Executive acknowledges and agrees that compliance with the covenants
set forth in this Agreement is necessary to protect the Confidential Information
and Trade Secrets, business and goodwill of the Company, and that any breach of
this Agreement will result in irreparable and continuing harm to the Company,
for which money damages may not provide adequate relief. Accordingly, in the
event of any breach or anticipatory breach of this Agreement by the Executive,
or the Executive’s claim in a declaratory judgment action that all or part of
this Agreement is unenforceable, the parties agree that the Company shall be
entitled to the following particular forms of relief as a result of such breach,
in addition to any remedies otherwise available to it at law or equity: (a)
injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach, and the Executive hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction; and
(b) recovery of all reasonable sums and costs, including attorneys’ fees,
incurred by the Company to defend or enforce the provisions of this Agreement.


(c)    In the event the Company is required to enforce any of its rights
hereunder through legal proceedings, the parties acknowledge that it may be
difficult or impossible to ascertain the precise amount of damages or lost
profits incurred by the Company. Therefore, in the event of any breach by
Executive of Section 3 of this Agreement, in addition to any other relief
available to the Company at law or in equity, Executive agrees that the damages
for each client lost in whole or in part by the Company as a result of my breach
shall be 200% of the gross commissions and fees received by the Company from
such client during the twelve (12) months preceding the cessation of my
employment. In arriving at this calculation, Executive agrees that the Company
and Executive have considered the following factors: (i) the value of the
clients; (ii) the business of the Company; (iii) the type and quality of the
clients; (iv) the substantial amount of time, effort and expense incurred by the
Company in acquiring, developing and maintaining the clients; (v) the number of
years the Company typically retains such clients; (vi) the profitability of
renewal business; and (vii) various other factors relating to the relationship
between the Company and the clients. Executive further agrees that Executive
shall be obligated to reimburse the Company for all reasonable costs, expenses
and counsel fees incurred by the Company in connection with the enforcement of
its rights hereunder.


(d)    The restrictive periods set forth in this Agreement (including those set
forth in Sections 2, 3 and 4 hereof) shall not expire and shall be tolled during
any period in which the Executive is in violation of such restrictive periods,
and therefore such restrictive periods shall be extended for a periods equal to
the durations of the Executive’s violations thereof.



--------------------------------------------------------------------------------






Page 6


6.Employment At-Will


The Executive understands that this Agreement does not constitute a contract of
employment and does not promise or imply that his or her employment will
continue for any period of time. Unless otherwise agreed to under any separate
employment contract between the Executive and the Company whether executed prior
to this Agreement or at any time hereafter, employment with the Company is “at
will” and may be terminated either by the Executive or the Company at any time,
with or without cause, and with or without notice.


7.Miscellaneous


(g)    Governing Law; Choice of Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to its conflict of laws provisions. The parties being desirous of having any
disputes resolved in a forum having a substantial body of law and experience
with the matters contained herein, the parties agree that any action or
proceeding with respect to this Agreement and Executive’s employment shall be
brought exclusively in the Supreme Court of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York, and the parties agree to the personal jurisdiction thereof. The parties
hereby irrevocably waive any objection they may now or hereafter have to the
laying of venue of any such action in the said court(s), and further irrevocably
waive any claim they may now or hereafter have that any such action brought in
said court(s) has been brought in an inconvenient forum. Executive recognizes
that, should any dispute or controversy arising from or relating to this
agreement be submitted for adjudication to any court, arbitration panel or other
third party, the preservation of the secrecy of confidential information or
trade secrets may be jeopardized. Consequently, Executive agrees that all issues
of fact shall be severed for trial without a jury.


(h)    Severability. The parties agree they have attempted to limit the scope of
the post-employment restrictions contained herein to the extent necessary to
protect Confidential Information and Trade Secrets, client relationships and
goodwill. It is the desire and intent of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under applicable
laws and public policies. Accordingly, if any particular portion of this
Agreement shall be adjudicated to be invalid or unenforceable, this Agreement
shall be deemed amended to delete therefrom such invalid portion, and reformed
to the extent valid and enforceable. Such deletion and reformation shall apply
only with respect to the operation of this Agreement in the particular
jurisdiction in which such adjudication is made.


(i)    Modification. No modification of this Agreement shall be valid unless
made in a writing signed by both parties hereto, wherein specific reference is
made to this Agreement.





--------------------------------------------------------------------------------






Page 7


(j)    Non-Waiver. The failure of either the Company or the Executive, whether
purposeful or otherwise, to exercise in any instance any right, power, or
privilege under this Agreement or under law shall not constitute a waiver of the
same or any other right, power, or privilege in any other instance. Any waiver
by the Company or by the Executive must be in writing and signed by either the
Executive, if the Executive is seeking to waive any of his or her rights under
this Agreement, or by the Chief Executive Officer of the Company, if the Company
is seeking to waive any of its rights under this Agreement.


(k)    Binding Effect. This Agreement shall be binding upon the Executive, the
Executive’s heirs, executors and administrators, and upon the Company, and its
successors and assigns, and shall inure to the benefit of the Company, and its
successors and assigns. This Agreement may not be assigned by the Executive.
This Agreement may be enforced by the Company’s successors and assigns


(l)    Other Agreements Survive. The obligations of the Executive under this
Agreement shall be independent of, and unaffected by, and shall not affect,
other agreements, if any, binding the Executive which apply to the Executive’s
business activities during and/or subsequent to the Executive’s employment by
the Company. The obligations under this Agreement also shall survive any changes
made in the future to the employment terms of Executive, including but not
limited to changes in salary, benefits, bonus plans, job title and job
responsibilities.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first hereinabove set forth.








/s/ Daniel S. Glaser                         /s/ Julio A. Portalatin    
Mercer Inc.                            Julio A. Portalatin        



